                                                            FILED IN OPEN COURT
                                                            ON   ft i 6 ~ IJ&
                                                       Peter .• Moore, Jr., Clei:
                   UNITED STATES DISTRICT COURT        us District Court
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA F.:m;h:mi Distrlctof NC
                              WESTERN DIVISION

                        NO.   6: 18-cR- 00393-JFL(J)
IN RE:                                        ORDER TO SEAL
                                              INDICTMENT
ONE COUNT
INDICTMENT PRESENTED ON
October 2, 2018

     Upon motion of the United States,       it is hereby ORDERED that

the Indictment in the above-captioned case, returned by the Federal

Grand Jury on October 2, 2018, be sealed.

     It is FURTHER ORDERED that the Clerk may temporarily unseal

the Indictment for the purposes of issuing arrest warrant for

the defendant and to provide copies of the Indictment to the

United States Attorney and the.United States Probation.Office.

     It is FURTHER ORDERED that the Clerk unseal and publish the

captioned Indictment upon motion of the United States Attorney

or upon the expiration of thirty (30) days, whichever event

occurs first.

     This the   .3rJ_   day of October, 2018.




                                   U"J1ITED STATES MAGISTRATE JUDGE
